Citation Nr: 1519286	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on March 10-11, 2013.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel











INTRODUCTION

The Veteran had active military service from August 1971 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Ann Arbor, Michigan.


FINDINGS OF FACT

1. Service connection has not been established for any disability.

2. The Veteran received medical care at the University of Michigan (UM) Health System on March 10-11, 2013 for symptoms of high blood pressure and edema of the lower extremities.

3. VA facilities were available; an attempt to utilize VA facilities would not have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred on March 10-11, 2013 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board observes that the requirements under VCAA are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.

VCAA notice is not required because this part of the claim involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on March 10-11, 2013, for treatment at a non-VA medical facility.  In various statements, including an August 2013 substantive appeal, the Veteran, through his wife, asserts that he sought emergency treatment due to high blood pressure and edema in the lower extremities, which he had for a few weeks.  His wife asserts that the Veteran's daughter was told by a VA nurse that the VA was limited in the type of treatment they could provide, given the Veteran was not yet established in the VA system.  As such, the Veteran argues that VA facilities were not feasibly available at the time he sought treatment.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met. 38 U.S.C.A. § 1725 (West 2014).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52 , 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

The record reflects that service connection is not in effect for any disability.  Thus, the Veteran does not meet the threshold criteria under 38 U.S.C. 1728.  Therefore, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C. 1728 for the hospital treatment provided, regardless of the nature of the treatment.  

Because the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 2014), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  

Pursuant to 38 C.F.R. § 17.1002, VA may make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities, but only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In the instant case, a review of the record indicates that of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on March 10-11, 2013.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(b).

The pertinent issue in the instant case is whether criterion (c) is satisfied; that is, whether VA facilities were feasibly available.  The Board again notes that regulations specify that this standard would be met if an attempt to use VA facilities beforehand would be considered hazardous to life or health by a prudent layperson.  See 38 C.F.R. § 17.1002(c).

Per the Veteran's wife's statements, it is clear that she and the Veteran specifically chose to take the Veteran to the UM Hospital emergency room as opposed to returning to the emergency room at the VAMC, at which the Veteran had been treated two days prior and is just over one mile away from the UM hospital.  In this regard, the record reflects that the Veteran's wife and daughter believed a different course of treatment than that received at the VA facility would be more beneficial to the Veteran. 

The evidence indicates that prior authorization was not obtained, a VA facility was feasibly available and, being just over one mile from the UM hospital at which the Veteran received treatment, transport to this facility would not have been hazardous to the Veteran's life or health.  It is noted that the Veteran exhibited symptoms for several days before he sought treatment at the private facility and, in fact, had presented to the VAMC emergency room with similar symptomatology two days prior.  Based on such evidence, payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility on March 10-11, 2013, is not warranted.  

The Board is sympathetic to the appellant's assertion that she believed the type of treatment available to the Veteran through VA was limited.  However, because VA facilities were feasibly available, regardless of whether the appellant believed the Veteran could receive appropriate treatment at this facility, the law does not permit payment or reimbursement of the private medical expenses incurred on March 10-11, 2013.  Accordingly, pursuant to provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002 and 17.1003, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider on March 10-11, 2013, is not warranted.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved on the matter.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on March 10-11, 2013, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


